Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This supplemental action replaces in full the office action mailed on 06/24/2022 in its
entirety.
This communication is in response to the amendments filed on 04/21/2022. 
Claims 1 and 11 have been amended. 
Claims 1-20 are currently pending and have been examined.
The IDS received on 05/17/2022  has considered by the examiner. Claims 1-20 are presented for examination. 
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A no statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a no statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of no statutory obviousness-type double patenting as being patentable over claims 2-6 of cop ending Application No. 15/582,300, and claims 1-3, 5, 6 and 21 of cop ending Application No. 14/329,658.  Although the conflicting claims are not identical, they are not patentable distinct from each other because claims in each application are directed to a digital transaction receipt.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. “US 2012/0191565 A” (Blank) in view of Mathew “US 2013/0317835 A1” (Mathew).
Regarding Claim 1:  A method comprising:
receiving transaction information associated with a financial transaction, wherein a portion of the financial transaction is paid from a financial account, wherein a database of a payment service stores an association between the financial account and the payment service (at least see Blank Abstract; Fig. 2; [0031]);
generating item-level information about at least one of a good or a service associated with the financial transaction (at least see Blank Fig. 3; [0007]-[0010]);
receiving a request for a digital transaction receipt that indicates the at least one of the good or the service (at least see Blank [0004]-[0007]);
generating, based at least in part on receiving the item-level information, the digital transaction receipt (at least see Blank Figs. 8-11);
selecting, based at least in part on the financial account being associated with the payment service, a communication device associated with the financial account (at least see Blank [0037]);
causing the digital transaction receipt  to be modified based at least in part on characteristics of the communication device or an application executing on the communication device from which the request was received (at least see Blank Fig. 6A; [0031]-[0032]); and
Blank disclose the claimed invention but fails to explicitly discloses transmitting, to the communication device associated with the financial account, the digital transaction receipt as modified. However, Mathew disclose this at (at least see Mathew Abstract; Figs. 1 and 6-8; [0006]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Mathew’s teachings in Blank’s SYSTEMS METHODS AND COMPUTER PROGRAM PRODUCTS FOR DIRECTING CONSUMER FROM DIGITAL RECEIPT TO SOURCE OF SPECIFIC ITEM FOR REPEAT ITEM PURCHASE enabled, for the advantage of for easier modify and/or adding to the digital transaction receipt faster and more secure to make easier for customer.
Regarding Claim 2:  The method of claim 1, further comprising: sending a notification to a point-of-sale device indicating that the financial transaction was completed; and based at least in part on the financial transaction being completed, applying a processing fee discount to a merchant account associated with the point-of-sale device (at least see Blank [0068]).
Regarding Claim 3:  The method of claim 1, further comprising: sending a confirmation code to a card payment network system associated with the financial transaction, the confirmation code indicating that a merchant account associated with the financial transaction has enabled digital transaction receipts; receiving, based at least in part on the confirmation code, a processing fee discount for the financial transaction; and applying the processing fee discount to the merchant account (at least see Blank [0038]). 
Regarding Claim 4:  The method of claim 1, wherein the digital transaction receipt comprises an interactive interface that enables the user to specify a gratuity amount, and the method further comprises: receiving, from the communication device, user input data indicating the gratuity amount; and sending, to a card payment network system associated with the financial transaction and based at least in part on receiving the user input data, data representing a request to adjust a total payment amount of the financial transaction (at least see Blank [0080]).
Regarding Claim 5:  The method of claim 1, further comprising: sending the transaction information to a card payment network system via a predetermined application programming interface, wherein sending the transaction information is part of a financial transaction message flow between a merchant and the card payment network system; receiving an indication that the financial transaction is authorized; and wherein generating the digital transaction receipt comprises generating the digital transaction receipt based at least in part on receiving the indication (at least see Blank [0046]).
Regarding Claim 6:  The method of claim 1, wherein the transaction information is received from a merchant device (at least see Blank [0001]).
Regarding Claim 7:  The method of claim 1, wherein the transaction information is received from a card payment network system (at least see Blank [0001]-[0010]).
Regarding Claim 8:  The method of claim 1, wherein the digital transaction receipt comprises an option to enable the user to provide feedback relating to the at least one of the good or the service, and the method further comprises: receiving user input data representing the feedback; and causing an incentive to be associated with the financial account based at least in part on receiving the user input data (at least see Blank [0004]-[0012]).
Regarding Claim 9:   The method of claim 8, wherein: the incentive comprises a fee discount; and the digital transaction receipt includes an indication that the fee discount will decrease based on an amount of time it takes to receive the feedback (at least see Blank [0034]).
Regarding Claim 10:  The method of claim 1, further comprising: associating an amount of time until the digital transaction receipt expires with the digital transaction receipt; determining that the amount of time has lapsed; and disabling user-input functionality associated with the digital transaction receipt based at least in part on the amount of time lapsing (at least see Blank [0045] and [0076]-[0077]).
Regarding Claims 11-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-10.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627